Citation Nr: 0203444	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  01-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for arthritis of the right 
foot.

Entitlement to an effective date earlier than May 27, 1998, 
for the grant of a total disability evaluation based upon 
unemployability due to service-connected disabilities.

Entitlement to an increased evaluation for degenerative disc 
disease of the low back, evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel
INTRODUCTION

The veteran had active military service from March 1974 to 
March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  


REMAND

On review of the claims folder, the Board determined that the 
veteran's Substantive Appeal may not have been filed on time 
with respect to his claims for entitlement to service 
connection for arthritis of the right foot, entitlement to an 
effective date earlier than May 27, 1998, for the grant of a 
total disability evaluation based upon unemployability due to 
service-connected disabilities, and entitlement to an 
increased evaluation for degenerative disc disease of the low 
back.  In a letter dated January 14, 2002, the Board advised 
the veteran that his appeal would be dismissed if it was 
found that a timely Substantive Appeal had not been 
submitted.  The veteran was informed of the legal criteria 
pertaining to the filing of a Substantive Appeal and the 
facts that were specific to his appeal.  He was told that he 
and his representative would be afforded a period of 60 days 
in which to submit argument and/or evidence on the timeliness 
issue and in which to request a hearing on the timeliness 
issue before a member of the Board.  The veteran responded on 
March 6, 2002, that he desired a hearing before a member of 
the Board at the RO.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




